DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/068,602 on October 12, 2020. Claims 1-11 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20170279948 A1) in view of Zhang (US 20200110918 A1).

Regarding Claim 1, Hong teaches:
	A fingerprint recognition method (See FIGS. 8 and 9, and the related description) applied to a mobile terminal (FIG. 8: 800; FIG. 10: 1000), wherein a screen of the mobile terminal comprises a fingerprint recognition member (See FIG. 3, showing how a fingerprint recognition member formed of an array of 350 is integrated into a screen of the mobile terminal; See also paragraph [0053], lines 1-5), and the method comprises:
(See paragraph [0053], lines 7-11; See FIG. 8, showing a touch operation on the screen of the mobile terminal);
	controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be unchanged (See paragraph [0053], lines 7-16: the localized area associated with the touch corresponds to the touch area, which is controlled to have a brightness value equal to a first preset brightness value, corresponding to the value used to emit the suitable type of light, such as white light or another color. Meanwhile, a brightness value of a display area other than the touch area of the screen of the mobile terminal is controlled to remain unchanged); and 
	collecting and recognizing fingerprint information of the touch area by using the fingerprint recognition member (See paragraph [0053], lines 16-21).
	Hong does not explicitly teach (see elements emphasized in italics):
	controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value.
However, in the same field of endeavor, a method for collecting a fingerprint and a terminal device (Zhang, paragraph [0003]), Zhang teaches:
	controlling, if it is detected that a mobile terminal (FIG. 1: 100) is in a state for fingerprint authentication, a brightness value of a fingerprint scan area (FIG. 2: preset region) to be greater than or equal to a first preset brightness value (FIG. 2: first brightness), and a brightness value (FIG. 2: second brightness) of a display area (FIG. 2: other region) other than the fingerprint scan area of the screen of the mobile terminal to be less than the first preset brightness value (See paragraph [0044]).
Hong contained a process which differed from the claimed process by the substitution of controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be unchanged, instead of to be less than the first preset brightness teaches the substituted element of controlling a brightness value of a display area other than the fingerprint scan area of the screen of the mobile terminal to be less than the first preset brightness value (The touch area taught by Hong is analogous to the fingerprint scan area taught by Zhang because both are areas of the screen that are illuminated in order to perform fingerprint sensing). Their functions were known in the art to provide a first brightness for fingerprint sensing in a localized region of the screen. The control of the brightness value of a display area other than the touch area of the screen taught by Hong could have been substituted with the control of the brightness value of a display area other than the fingerprint scan area of the screen taught by Zhang and the results would have been predictable and resulted in controlling areas not used for fingerprint sensing to have a lower brightness than areas used for fingerprint sensing.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Hong in view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Hong in view of Zhang teaches:
	The method according to claim 1, wherein the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value (See the above discussion of these limitations with regard to Hong in view of Zhang) comprises:
	if it is detected that the mobile terminal is in the state for fingerprint authentication, controlling the brightness value of the touch area to be greater than or equal to the first preset brightness value, the touch area to be in a preset color (See Hong, paragraph [0053], lines 7-16), and the brightness value of the display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value (See Zhang, paragraph [0044]).

Regarding Claim 4, Hong in view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Hong in view of Zhang teaches:
(See Hong, FIG. 8 and paragraph [0053], lines 5-7), and the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value (See the above discussion of these limitations with regard to Hong in view of Zhang) comprises:
	if it is detected that the mobile terminal is in the screen lock state, controlling the brightness value of the touch area to be greater than or equal to the first preset brightness value, and keeping the brightness value of the display area other than the touch area of the screen of the mobile terminal unchanged when the brightness value of the display area other than the touch area of the screen of the mobile terminal is less than the first preset brightness value; or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitations as being taught if the prior art teaches at least one of the functions that are recited in the alternative)
	if it is detected that the mobile terminal is in the screen lock state (See Hong, FIG. 8 and paragraph [0053], lines 5-7), controlling the brightness value of the touch area to be greater than or equal to the first preset brightness value (See Hong, paragraph [0053], lines 7-16) (See Zhang, paragraph [0044]), and the brightness value of the display area other than the touch area of the screen of the mobile terminal to be less than or equal to a second preset brightness value (Zhang, FIG. 2: second brightness), wherein the second preset brightness value is less than the first preset brightness value (See Zhang, paragraph [0044]). 

Regarding Claim 5, Hong in view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Hong teaches:
	The method according to claim 1, wherein the fingerprint recognition member comprises at least two fingerprint sensors (See paragraph [0037]; See FIG. 3, showing how the fingerprint recognition member comprises at least two fingerprint sensors 350; See also paragraph [0053], lines 1-5), and the collecting and recognizing fingerprint information of the touch area by using the fingerprint recognition member (See the above discussion of these limitations with regard to Hong) comprises:
	enabling a fingerprint sensor in a fingerprint scan area corresponding to the touch area (See paragraph [0053], lines 16-18);
(See paragraph [0053], lines 18-19); and
	recognizing the fingerprint information of the touch area (See paragraph [0053], lines 18-21).

Regarding Claim 6, Hong teaches:
	A mobile terminal (FIG. 8: 800; FIG. 10: 1000), wherein a screen of the mobile terminal comprises a fingerprint recognition member (See FIG. 3, showing how a fingerprint recognition member formed of an array of 350 is integrated into a screen of the mobile terminal; See also paragraph [0053], lines 1-5), and the mobile terminal comprises:
	a processor (FIG. 10: 1008; See paragraph [0067]);
	a memory (FIG. 10: 1012; See paragraph [0068]); and
	a computer program stored on the memory and executed by the processor (See paragraph [0068]: executable instructions stored by 1012), wherein the computer program is executed by the processor to:
	if a touch operation on the screen of the mobile terminal is detected, recognize a touch area, on which the touch operation is performed, of the screen of the mobile terminal (See paragraph [0053], lines 7-11; See FIG. 8, showing a touch operation on the screen of the mobile terminal);
	if it is detected that the mobile terminal is in a state for fingerprint authentication, control a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be unchanged (See paragraph [0053], lines 7-16: the localized area associated with the touch corresponds to the touch area, which is controlled to have a brightness value equal to a first preset brightness value, corresponding to the value used to emit the suitable type of light, such as white light or another color. Meanwhile, a brightness value of a display area other than the touch area of the screen of the mobile terminal is controlled to remain unchanged); and
	collect and recognize fingerprint information of the touch area by using the fingerprint recognition member (See paragraph [0053], lines 16-21).
	Hong does not explicitly teach (see elements emphasized in italics):
to be less than the first preset brightness value.
However, in the same field of endeavor, a method for collecting a fingerprint and a terminal device (Zhang, paragraph [0003]), Zhang teaches:
	if it is detected that a mobile terminal (FIG. 1: 100) is in a state for fingerprint authentication, control a brightness value of a fingerprint scan area (FIG. 2: preset region) to be greater than or equal to a first preset brightness value (FIG. 2: first brightness), and a brightness value (FIG. 2: second brightness) of a display area (FIG. 2: other region) other than the fingerprint scan area of the screen of the mobile terminal to be less than the first preset brightness value (See paragraph [0044]).
Hong contained a device which differed from the claimed device by the substitution of if it is detected that the mobile terminal is in a state for fingerprint authentication, control a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value, instead of to be less than the first preset brightness value. Zhang teaches the substituted element of controlling a brightness value of a display area other than the fingerprint scan area of the screen of the mobile terminal to be less than the first preset brightness value (The touch area taught by Hong is analogous to the fingerprint scan area taught by Zhang because both are areas of the screen that are illuminated in order to perform fingerprint sensing). Their functions were known in the art to provide a first brightness for fingerprint sensing in a localized region of the screen. The control of the brightness value of a display area other than the touch area of the screen taught by Hong could have been substituted with the control of the brightness value of a display area other than the fingerprint scan area of the screen taught by Zhang and the results would have been predictable and resulted in controlling areas not used for fingerprint sensing to have a lower brightness than areas used for fingerprint sensing.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claims 7, 9 and 10, please refer to the above rejection of claims 2, 4 and 5, respectively. The limitations are substantially the same, as are the grounds of rejection.

Regarding Claim 11, Hong in view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Hong teaches:
	A computer-readable storage medium (FIG. 10: 1012; See paragraph [0068]) storing a computer program (See paragraph [0068]: executable instructions stored by 1012), wherein the computer program is executed by a processor (FIG. 10: 1008; See paragraph [0067]) to implement steps of the fingerprint recognition method according to claim 1.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Zhang as applied to claims 1 and 6 above, and further in view of Lu et al. (US 20190102597 A1), hereinafter Lu.

Regarding Claim 3, Hong in view of Zhang teaches all of the elements of the claimed invention, as stated above. Furthermore, Hong in view of Zhang teaches:
	The method according to claim 1, wherein the state for fingerprint authentication comprises a screen lock state (See Hong, FIG. 8 and paragraph [0053], lines 5-7), and the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value (See the above discussion of these limitations with regard to Hong in view of Zhang) comprises:
	if it is detected that the mobile terminal is in the screen lock state (See Hong, FIG. 8 and paragraph [0053], lines 5-7), controlling the brightness value of the touch area to be greater than or equal to the first preset brightness value (See Hong, paragraph [0053], lines 7-16) (See Zhang, paragraph [0044]).
	Hong in view of Zhang does not explicitly teach (see elements emphasized in italics):
	wherein the state for fingerprint authentication comprises a screen off state, and the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value comprises:
screen off state, controlling the brightness value of the touch area to be greater than or equal to the first preset brightness value, and keeping the display area other than the touch area of the screen of the mobile terminal in an off state.
However, in the same field of endeavor, a method and an electronic device of performing fingerprint recognition (Lu, paragraph [0002]), Lu teaches:
	wherein a state for fingerprint authentication comprises a screen off state;
	if it is detected that a terminal is in the screen off state, controlling a brightness value of a fingerprint scan area to be greater than or equal to a first preset brightness value (See paragraph [0034]), and keeping a display area other than the fingerprint scan area of the screen of the terminal in an off state (See paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Hong in view of Zhang) so the state for fingerprint authentication comprises a screen off state, and by, if it is detected that the mobile terminal is in the screen off state, controlling the brightness value of the touch area to be greater than or equal to the first preset brightness value, and keeping the display area other than the touch area of the screen of the mobile terminal in an off state (as taught by Lu, where the touch area taught by Hong is analogous to the fingerprint scan area taught by Lu because both are areas of the screen that are illuminated in order to perform fingerprint sensing). Doing so would allow for fingerprint sensing to be performed not only in a screen lock state, but also in a screen off state (See Lu, paragraph [0029]).

Regarding Claim 8, please refer to the above rejection of claim 3. The limitations are substantially the same, as are the grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Cao; Huajun (US-20200250391-A1): pertinent to applicant's disclosure for its teaching of controlling a display in a fingerprint sensing area (See FIG. 11)
	CHO; Joung-Min (US-20190114458-A1): pertinent to applicant's disclosure for its teaching of controlling a display in a fingerprint sensing area (See FIG. 3)

	CHO; Joungmin (US-20180196931-A1): pertinent to applicant's disclosure for its teaching of controlling a display in a fingerprint sensing area (See FIG. 24)
	KIM; Hyeonho (US-20180114047-A1): pertinent to applicant's disclosure for its teaching of controlling a display in a fingerprint sensing area (See FIG. 16)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692